
	
		III
		111th CONGRESS
		2d Session
		S. RES. 527
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2010
			Mr. Casey (for himself
			 and Mr. Chambliss) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of an
		  appropriate date as National Childhood Stroke Awareness
		  Day.
	
	
		Whereas a stroke, also known as a cerebrovascular
			 accident, is an acute neurologic injury that occurs when the blood supply to a
			 part of the brain is interrupted by a clot in the artery or a burst of the
			 artery;
		Whereas a stroke is a medical emergency that can cause
			 permanent neurologic damage or even death if not promptly diagnosed and
			 treated;
		Whereas 1 out of every 4,000 live births, and 11 out of
			 every 100,000 children overall, have a stroke each year;
		Whereas an individual can have a stroke before
			 birth;
		Whereas a stroke is among the top 10 causes of death for
			 children in the United States;
		Whereas 20 to 40 percent of children who experience a
			 stroke die as a result;
		Whereas stroke may recur in 20 percent of children;
		Whereas the average time from onset of symptoms to
			 diagnosis of a child having had a stroke is 72 hours;
		Whereas no medication has been Federally approved for
			 pediatric stroke treatment;
		Whereas many children who experience a stroke will suffer
			 serious, long-term neurological disabilities, including hemiplegia (which is
			 paralysis of 1 side of the body) seizures, speech and vision problems, and
			 learning difficulties;
		Whereas such disabilities may require ongoing physical,
			 occupational, and speech therapies, as well as surgeries;
		Whereas the permanent health concerns and treatments
			 resulting from strokes that occur during childhood and young adulthood have a
			 considerable impact on children, families, and society;
		Whereas very little is known about the cause, treatment,
			 and prevention of childhood stroke;
		Whereas medical research is the only means by which the
			 people of the United States can identify and develop effective treatment and
			 prevention strategies for childhood stroke;
		Whereas early diagnosis and treatment of childhood stroke
			 greatly improves the chances that the affected child will recover and not
			 experience a recurrence; and
		Whereas the Pediatric Stroke Network, Inc. should be
			 commended for being the first online support group for families affected by
			 pediatric stroke to be registered with the American Heart Association and for
			 the ongoing legislative and awareness endeavors of the group: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)supports the
			 designation of an appropriate date as National Childhood Stroke
			 Awareness Day; and
			(2)urges the people
			 of the United States to support the efforts, programs, services, and advocacy
			 of organizations that work to enhance public awareness of childhood
			 stroke.
			
